DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 04/06/2021.
Claims 21, 24, 25, 28, 31, 32, 35, and 36 have been amended.
Claims 21-40 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 04/06/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

With regard to claims 22, 25, 29, 32, and 36 the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 21, 23, 24, 26-28, 30, 31, 33-35, and 37-40  are rejected under 35 U.S.C. 103(a) as being unpatentable over Redlich et al. (USPGP 2009/0254572 A1) hereinafter REDLICH, in view of Subramanian et al. (USPGP 2007/0214045 A1), hereinafter SUBRMANIAN, and further in view of Wilson (USPGP 2015/0339734 A1), hereinafter WILSON.

Claims 21, 28, and 35:
REDLICH as shown below discloses the following limitations:
receiving, over an electronic network, at a content provider, an electronic content request from a device of a user; (see at least paragraphs 0331, 0334, and 1278)
determining, by at least one processor, whether one or more container tags for filtration and/or enrichment are associated with requested electronic content of the electronic content request by the user device; (see at least paragraphs 0628, 0629, 0872, 0873, 1053, and 2592)
determining, by the at least one processor, prior to responding to the electronic content request, whether the electronic content request is by a recognized user based on the electronic content request and the one or more container tags; (see at least paragraphs 0628, 0629, 0872, 0873, 1053, and 2592)
REDLICH does not specifically disclose:
generating, by the at least one processor, prior to responding to the electronic content request, a graphical electronic content request based on the electronic content request and the one or more container tags when the electronic content request is determined to be by the recognized user;
determining, by the at least one processor, prior to responding to the electronic content request, a graphical electronic content request recipient based on the generated graphical electronic content request and the one or more container tags;
transmitting, over the electronic network, the graphical electronic content request to the determined graphical electronic content request recipient when the electronic content request is determined to be by the recognized user;
transmitting, over the electronic network to the device of the user, a response to the electronic content request when the electronic content request is determined to be by the recognized user.
SUBRMANIAN, in at least paragraph 0053, Figures 2B, 6A, 6B as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of REDLICH with the technique of SUBRMANIAN because, “Standard producers of online ad-request inventory are publishers.  They own or operate websites that users visit using web browsers, and they allocate space on those pages where advertisements may be added.  Consumers of online ad-request inventory are Advertisers.  They offer products or services online, and they create advertisements for those offerings which they desire to show to Internet users.  Those advertisements are then added into the publishers' pages so that users see them as they browse.  Each time an individual user browses to a publishers' page that contains pre-allocated space for advertising, an Ad Request to deliver an ad to fill that allocated space can be made to an Ad Server either by the user's browser or by the Publisher.” (SUBRMANIAN: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of REDLICH/SUBRMANIAN does not specifically disclose that the user is recognized.  WILSON, however, in at least paragraphs 0007 and 0030 teaches using cookies to identify a user associated with a browser.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of REDLICH/SUBRMANIAN with the technique of WILSON because, Implementing targeted ad campaigns requires the audience intelligence providers to gather and process information about users, which is known as "profiling." One way intelligence providers gather user information is by tracking users as they surf the Internet using "cookies." Generally, a cookie is a small piece of data placed on the user's browser when the user visits a website belonging to an ad network.  The cookie usually contains, among other things, a unique WILSON: paragraph 0007).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 23, 30, and 37:
The combination of REDLICH/SUBRMANIAN/WILSON discloses the limitations as shown in the rejections above.  SUBRMANIAN further discloses the content provider is at least one of an Internet publisher and a content distribution network. See at least Figure 2A as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make REDLICH with the technique of SUBRMANIAN because, “Standard producers of online ad-request inventory are publishers.  They own or operate websites that users visit using web browsers, and they allocate space on those pages where advertisements may be added.  Consumers of online ad-request inventory are Advertisers.  They offer products or services online, and they create advertisements for those offerings which they desire to show to Internet users.  Those advertisements are then added into the publishers' pages so that users see them as they browse.  Each time an individual user browses to a publishers' page that contains pre-allocated space for advertising, an Ad Request to deliver an ad to fill that allocated space can be made to an Ad Server either by the user's browser or by the Publisher.” (SUBRMANIAN: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 24 and 31:
The combination of REDLICH/SUBRMANIAN/WILSON discloses the limitations as shown in the rejections above.  SUBRMANIAN further discloses the graphical electronic content request recipient is at least one of a graphical electronic content exchange and a graphical electronic content server.  See at least Figure 2B as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of REDLICH with the technique of SUBRMANIAN because, “Standard producers of online ad-request inventory are publishers.  They own or operate websites that users visit using web browsers, and they allocate space on those pages where advertisements may be added.  Consumers of online ad-request inventory are Advertisers.  They offer products or services online, and they create advertisements for those offerings which they desire to show to Internet users.  Those advertisements are then added into the SUBRMANIAN: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claims 26, 33, and 39:
The combination of REDLICH/SUBRMANIAN/WILSON discloses the limitations as shown in the rejections above.  REDLICH further discloses: 
accessing, by the at least one processor, a database of user data; 
determining, by the at least one processor, user data from the database to append to the graphical electronic content request based on the content request from the device of the user; and
appending, by the at least one processor, user data from the database to the graphical electronic content request.
See at least paragraphs 1095, 1318

Claims 27, 34, and 40:
The combination of REDLICH/SUBRMANIAN/WILSON discloses the limitations as shown in the rejections above.  SUBRMANIAN further discloses receiving, over the electronic network, a graphical electronic content request response from the determined graphical electronic content request recipient, wherein the response to the content request includes the graphical electronic content request response.  See at least Figure 2B as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of REDLICH with the technique of SUBRMANIAN because, “Standard SUBRMANIAN: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






















Claims 22, 25, 29, 32, and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over REDLICH/SUBRMANIAN/WILSON and further in view of Examiner’s OFFICIAL NOTICE.

Claims 22, 29, and 36:
The combination of REDLICH/SUBRMANIAN/WILSON discloses the limitations as shown in the rejections above.  R REDLICH/SUBRMANIAN/WILSON does not specifically disclose determining, by the at least one processor, prior to responding to the content request, whether the device of the user includes a graphical electronic content blocker based on the content request from the user..  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the online advertising arts to utilizer ad blockers.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of REDLICH/SUBRMANIAN with the technique of ad blocking.  Moreover, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, KSR v. Teleflex, 127 S. Ct. 1727 (2007)).











Claims 25 and 32:
The combination of REDLICH/SUBRMANIAN/WILSON discloses the limitations as shown in the rejections above.  REDLICH/SUBRMANIAN/WILSON does not specifically disclose determining whether the electronic content request is by a recognized user includes: comparing, by the at least one processor, an IP address of the content request to a list of known fraudulent IP addresses..  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the online communication arts to track fraudulent IP addresses.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of REDLICH/SUBRMANIAN/WILSON with the technique of detecting fraudulent IP addresses.  Moreover, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).














Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Scott, Samuel. The Alleged $7.5 Billion Fraud in Online Advertising.  (June 22nd, 2015).  Retrieved online 31 December 2020.  https://moz.com/blog/online-advertising-fraud
Scott, Samuel generally discloses a method/system that by and large reads on and is related to the instant invention.  

Brett Stone-Gross et al. Understanding Fraudulent Activities in Online Ad Exchanges. (11/02/2011).  Retrieved online 31 December 2020.  http://conferences.sigcomm.org/imc/2011/docs/p279.pdf
“Online advertisements (ads) provide a powerful mechanism for advertisers to effectively target Web users. Ads can be customized based on a user’s browsing behavior, geographic location, and personal interests. There is currently a multi-billion dollar market for online advertising, which generates the primary revenue for some of the most popular websites on the Internet. In order to meet the immense market demand, and to manage the complex relationships between advertisers and publishers (i.e., the websites hosting the ads), marketplaces known as “ad exchanges” are employed. These exchanges allow publishers (sellers of ad space) and advertisers (buyers of this ad space) to dynamically broker traffic through ad networks to efficiently maximize profits for all parties. Unfortunately, the complexities of these systems invite a considerable amount of abuse from cybercriminals, who profit at the expense of the advertisers.”







PRADHAN et al. (EP 1253539 A2) discloses, “A mobile telephone (10), an advertiser, broadcasts an advertisement over a wireless short range piconet link to another mobile telephone (12), a consumer. The advertisement is broadcast with a predetermined set of classification tags and the consumer phone (12) has a filter set to accept only certain advertisements. When an advertisement of interest is received by the consumer phone (12) it requests further details automatically via the piconet link and the advertiser phone (10) provides then automatically via the piconet link. When the consumer wishes to reply to the advertisement they contact the advertiser phone (10), or an advertiser device, via a long range cellular link (16). An ASP advertisement broker (48) is interposed between the advertiser phone (10) and the consumer phone (12) for the long range telecommunication link.

NAGAO, TSUKASA. (JP 2009/015593 A).  “To provide a system for disclosing advertisements drawing high attention from a browsing person, and bringing high advertising effects and advertisements which are little different from the impressions of actual merchandise. This advertisement disclosure system is configured by connecting a server 1 to which advertisements are requested from a client, and which manages and discloses advertisements for registered registration merchandise and an advertisement provider terminal 3 for providing the advertisements to the server and a browsing person's terminal 4 for enabling a browser to browse advertisements managed by the server.  The server 1 is provided with a reception means 12 for receiving advertisements provided from the advertisement provider terminal 3; a disclosure means 13 for disclosing advertisements in response to a request from the browsing person's terminal; an evaluation requesting means 14 for requesting the evaluation of advertisements to the browsing person's terminal; an evaluation determination means 15 for tabulating evaluation, and for determining general evaluation; a working means 17 for working advertisements based on the determined evaluation; and a reward determination means 18 for determining a reward for an advertisement provider in response to the determined general evaluation.”



Applicant’s amendment filed on 04/06/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)